
	
		II
		Calendar No. 986
		110th CONGRESS
		2d Session
		S. 2779
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mr. Salazar, Mr. Allard, and Mr.
			 Bennett) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Limitation on
			 fundsSection 409(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting or
			 section 411(h)(1) after section 402(g).
			(b)Use of
			 fundsSection
			 411(h)(1)(D)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30
			 U.S.C. 1240a(h)(1)(D)(ii)) is amended by inserting or 409 after
			 section 403.
			
	
		September 16, 2008
		Reported without amendment
	
